Exhibit 10.23
 
 


 
 
STOCKPILE ROYALTY AGREEMENT
 
THIS STOCKPILE ROYALTY AGREEMENT (this “Agreement”) is made and entered into as
of October 7, 2011 (“Effective Date”) by and between WILDCAT MINING CORPORATION,
a Nevada corporation (“Wildcat”) and certain investors in Wildcat, each of whose
name is set forth in Schedule 1 attached hereto (each an “Investor” and
collectively, the “Investors”).
 
R E C I T A L S:
 
WHEREAS, Investors have purchased a total of 2,500,002 shares of Wildcat’s
common stock in connection with the private offering of common stock by Wildcat,
dated October 7, 2011 (the “Offering”); and
 
WHEREAS, as part of the Offering, Investors are entitled to receive a royalty on
the ore that has been mined and is stockpiled on Wildcat’s Property (as defined
below) upon the terms and conditions set forth herein.
 
NOW, THEREFORE, for the reasons set forth hereinabove, and in consideration of
the mutual covenants and promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.           Definitions.  The following terms shall have the meanings set forth
below unless the context otherwise requires:
 
(a)           “Subject Minerals” means approximately 8,000 cubic yards of ore
stockpiled above ground and located on the Property as of the Effective Date.
 
(b)           “Production Royalty” means the royalty payable to Investors on the
Subject Minerals as calculated in Section 2 below.
 
(c)           “Property” means the real property owned or leased by Wildcat and
located in the California Mining District, La-Plata County, Colorado.
 
2.           Production Royalty.  The Production Royalty payable with respect to
the Subject Minerals from the Property shall be determined and calculated as
follows:
 
(a)           Whether Wildcat elects to sell the Subject Minerals in raw form,
before any processing or beneficiation, or elects to process the Subject
Minerals through a smelter or other processing facility, the Production Royalty
shall be equal to three (3%) of the “net proceeds” received by Wildcat from the
purchaser, smelter or other processing facility.  As used herein, “net proceeds”
shall mean the gross amount received from the purchaser, smelter or other
processing facility less deductions for: (i) actual transportation costs from
the Property to the point of sale, smelter; or other processing facility; (ii)
if applicable, actual smelting or other processing costs (to the extent the
smelter or other processor has not already deducted them before making payment);
and (iii) penalties and sampling or assaying costs imposed by the purchaser,
smelter or other processing facility. No deductions shall be made for mining
costs.
 
 

 
 

--------------------------------------------------------------------------------

 



 
(b)           If any sale of the Subject Minerals on which the Production
Royalty is payable hereunder is not made in a bona fide, arms’ length
transaction with an independent third party, the fair market value of the
Subject Minerals sold shall be used for the purposes of determining the
Production Royalty payable to Investors.
 
(c)           The Production Royalty payments shall accrue monthly at the end of
each month, and shall become due and payable monthly on the 15th day of the
following month.  The Production Royalty shall be paid pro-rata to Investors
based on the number of shares acquired in the Offering as set forth in Schedule
1 attached hereto.
 
(d)           The Production Royalty payments shall be accompanied by a
settlement sheet showing in reasonable detail the quantities and grades of the
Subject Minerals processed for the preceding month, the proceeds of sale, costs
and other deductions, and other pertinent information in sufficient detail to
explain the calculation of the Production Royalty payments, including data
pertaining to the weighing, sampling, and assaying of the Subject Minerals for
the calculation of the Production Royalty due hereunder.
 
3.           Nature of Interest.  The parties hereto agree that the Production
Royalty interests do not provide Investors with the privilege or power to enter
onto the Property, nor the right to sell or remove any of the Subject Minerals
from the Property, nor any right to seek partition of the mineral estate in the
Property.  Further, the parties hereto agree that the Production Royalty
interests conveyed hereby shall be cost-free, and Wildcat agrees to pay all
costs, expenses, and taxes (including severance taxes) on production.  Investors
shall be liable for and pay all income taxes on money paid to them.
 
4.           Entire Agreement; Amendment.  This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither Wildcat nor
Investors make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  No provision of this Agreement may be waived or amended other than by a
written instrument signed by Wildcat and Investors.
 
5.           Waivers.  No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
6.           Headings.  The headings in this Agreement are for convenience only
and shall not constitute a part of this Agreement for any other purpose and
shall not be deemed to limit or affect any of the provisions hereof.
 
7.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada applied to
contracts to be performed wholly within the State of Nevada, without regard to
conflicts of laws principles.  Wildcat and Investors hereby agree that any
action, proceeding or claim against it arising out of, or relating in any way
to, this Agreement shall be brought and enforced in the courts of the State of
Nevada or of the United States of America in Nevada, and irrevocably submit to
such jurisdiction, which jurisdiction shall be exclusive.  Wildcat and Investors
hereby irrevocably waive any objection to such exclusive jurisdiction or
inconvenient forum and also hereby irrevocably waive any right or claim to trial
by jury in connection with any such action, proceeding or claim.  Wildcat and
Investors hereby agree that the prevailing party in any suit, action or
proceeding arising out of or relating to this Agreement shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party.
 
 

 
2

--------------------------------------------------------------------------------

 



 
8.           WAIVER OF JURY TRIAL.  WILDCAT AND INVESTORS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO TRIAL BY JURY IN
RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.  INVESTORS EACH
ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO WILDCAT
ENTERING INTO THIS AGREEMENT, THAT WILDCAT WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT WITHOUT THIS JURY TRIAL WAIVER, AND THAT INVESTOR HAS HAD AN
OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL
WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.
 
9.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.  Signatures delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, will
be given the same legal force and effect as original signatures.
 
10.           Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 


 
 

 
 
[Signatures begin on next page.]
 


 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Stockpile Royalty Agreement
as of the date first above written.





 
WILDCAT MINING CORPORATION
a Nevada corporation
 
 
By:  /s/ Roger Tichenor
      Roger Tichenor
      Chief Executive Officer
   
   /s/ Dominick Viesta
   /s/ Brian Walsh
Dominick Viesta
Brian Walsh, as president of BJI Financial Group, Inc.
   
   /s/ Dana Kaban
   /s/ Stan G. Horowitz
Dana Kaban
Stan G. Horowitz
   
   /s/ Louis Schiliro
   /s/ Lawrence Berkeley
Louis Schiliro
Lawrence Berkeley
   
   /s/ Philip Berkeley
   /s/ Jonathon Tanzman
Philip Berkeley
Jonathon Tanzman
   
   /s/ Robert Callaghan
   /s/ Harold L. Libby
Robert Callaghan
Harold L. Libby





STANLEY B. KANE REVOCABLE TRUST
 
 
By:    /s/ Stanley B. Kane
Stanley B. Kane, as its trustee
CARL S. CANNOVA LLC REV. TRUST
 
 
By:   /s/ Carl S. Cannova
     Carl S. Cannova, as its Trustee
   
   /s/ Steve Guarino
   /s/ Kathleen Guarino
Steve Guarino
Kathleen Guarino
   
   /s/ Marc Rock
   /s/ Jared Kaban
Marc Rock
Jared Kaban



 
 

 







 
4

--------------------------------------------------------------------------------

 



SCHEDULE 1




Stan G. Horowitz
166,667
Philip Berkeley
166,667
Lawrence Berkeley
100,000
Harold Libby
333,333
Carl S. Cannova LLC Revocable Trust
166,667
Louis Schiliro
166,667
Stanely B. Kane Revocable Trust
166,667
Robert Callaghan
100,000
Jonathan Tanzman
100,000
BJI Financial Group Inc.
100,000
Jared Kaban
116,667
Marc Rock
116,667
Dominick Viesta
100,000
Dana Kaban
100,000
Steve & Kathleen Guarino JTWROS
500,000
   
Total Shares
2,500,002







 
 
 
 

 



 
5

--------------------------------------------------------------------------------

 
